Dewey, J.
As a general rule, it may be stated that a taking of personal chattels by an officer on a writ of attachment, and placing them in the charge of a keeper, with directions to hold the same against the claim for the possession thereof by a party not the defendant, but the real owner thereof, would be amply *392sufficient to warrant the jury in finding a conversion thereof in an action by the owner. Woodbury v. Long, 8 Pick. 543. Blanchard v. Coolidge, 22 Pick. 151. Meade v. Smith, 16 Conn. 346. But the present case goes much further, and finds a demand actually made by the true owner of the property upon the keeper thus holding the same under the order of the defendant, and a refusal by him to deliver up the same; and it is spe cially found by the jury that such demand and refusal were in clear terms.
But it is objected by the defendant that such demand should have been made upon the officer personally, and not upon the keeper. This position is, we think, untenable; and where the keeper has the possession and charge of the property, a demand may be made upon him by the owner, stating what property he claims and the ground of his claim. In such case, if the keeper asks no delay or opportunity to consult the officer, but absolute-y refuses to deliver up the property, it is sufficient evidence of a conversion.
The further question arises upon the objection taken to the application of the rule as to conversion in ordinary cases of attachment to a case like the present. It is said that these articles were found in possession of the defendant in that suit in his store, which was that of a commission produce merchant, and having been directed to him by his name. But it appeared that, although there were other articles in the store at the time, there were no other articles of a similar kind with those of the plaintiff, and that the plaintiff’s property was not actually intermingled with the property of the keeper of the store. It was admitted by the defendant that, at the time of the attachment, he was informed that some of the goods that were attached or in the store did not belong to the defendant in that suit, and that he did not ask what they were. With this knowledge he proceeded to attach them and place them in the custody of a keeper, of whom they were subsequently demanded as above stated.
In the opinion of the court, enough was done to notify the officer, and to remove any objection arising from the fact that *393these goods were found in the store of Otis E. Bowen. If it can be considered a case of intermingling of goods, yet the plaintiff pointed out to the keeper his particular goods, and demanded the same of him.
The case of Woodbury v. Long, ubi supra, was a case of goods in the possession of one not the owner, and where there were other articles of personal property of the defendant in the writ of attachment, yet it was held that the action of trover might be maintained against the attaching officer without proving any demand, even when the goods were so situated that the officer might fairly have supposed them to be the property of the party whose goods he was directed to attach. That case will be found to bear strongly on the present. It was said in the opinion of the court in that case, as was said by the presiding judge in the present ease, under such circumstances “ the officer took the goods at his peril.”
The case of Smith v. Sanborn, 6 Gray, 134, seems strongly to show that it was the duty of the defendant, after being informed that a portion of the articles in the store were the property of a third person and not belonging to the debtor, to request that such articles should be designated and pointed out before he took the entire goods by virtue of his writ of attachment. In the aspects in which the case is presented, in the opinion of the court, there is no ground for sustaining the exceptions. The rulings given were correct, and all proper rulings adapted to the case that were requested were given.

Exceptions overruled.